Citation Nr: 9920638	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-37 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder, a 
right hip disorder, a disability manifested by hand numbness, 
a disability manifested by swelling of the feet, and a right 
knee disability, all claimed as due to exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1971.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a June 1995 rating action, with which the veteran expressed 
disagreement in May 1996.  A statement of the case was mailed 
to the veteran on June 14, 1996, and a substantive appeal (VA 
Form 9, Appeal to Board of Veterans' Appeals) was received on 
August 14, 1996.  In November 1998, a supplemental statement 
of the case was issued and, in April 1999, the veteran and 
his wife participated in a tele-video conference hearing 
conducted by the undersigned Member of the Board.  


FINDING OF FACT

The veteran's assertion that he has a skin disorder, a right 
hip disorder, a disability manifested by hand numbness, a 
disability manifested by swelling of the feet, and a right 
knee disability, all related to exposure to Agent Orange in 
service, is not supported by any medical evidence that would 
render the claim for service connection of those disabilities 
plausible under the law.  



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection of a skin disorder, a right hip disorder, 
a disability manifested by hand numbness, a disability 
manifested by swelling of the feet, and a right knee 
disability, all claimed as secondary to Agent Orange 
exposure.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  In regard to the veteran's claim for 
benefits based upon his asserted exposure to Agent Orange, 
however, the threshold question is whether he has presented a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claim 
must fail and there is no further duty to assist in its 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Veterans Appeals (redesignated the 
United States Court of Appeals for Veterans Claims, effective 
March 1, 1999), which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong. Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

As to the veteran's contention that he was exposed to Agent 
Orange, which resulted in his developing the disabilities for 
which he seeks service connection, the Board observes that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

In this case, the veteran's contention is that his complaints 
relating to his developing a skin disorder, a right hip 
disorder, a disability manifested by hand numbness, a 
disability manifested by swelling of the feet, and a right 
knee disability, arose from exposure to Agent Orange while in 
Vietnam.  In connection with this claim, which the veteran 
submitted in 1994, the RO obtained VA outpatient treatment 
records dated in 1993 and 1994.  In addition, the veteran 
underwent an examination for VA purposes in December 1994.  
These records reflect that the veteran was diagnosed as 
having hypertension, tinea pedis/manus, rosacea, carpal 
tunnel syndrome, chronic polyarthralgia, and a mild right hip 
flexion contracture, none of which is included among the 
diseases listed at 38 C.F.R. § 3.309(e).  Thus, those 
disorders are not deemed by VA to be etiologically related to 
exposure to herbicide agents used in Vietnam, and the 
regulatory presumption created by 38 C.F.R. § 3.309(e) does 
not apply in the veteran's case.

Moreover, there is nothing contained in the veteran's claims 
folder, other than his contentions, which would tend to 
establish a medical link between any exposure to herbicide 
agents during service and the onset of any of the claimed 
disabilities.  In this regard, the Board notes that the 
veteran is not shown to have any particular medical 
expertise.  Therefore, he is not competent to express an 
authoritative opinion regarding any medical causation of his 
disabilities.  See Espiritu and other cases cited above.

As the disabilities at issue are not among the diseases 
entitled to a presumption of service connection based upon 
exposure to herbicides, and as the appellant has not 
submitted any probative medical evidence which demonstrates a 
causal link between these disabilities and any exposure to 
herbicides in service, the Board finds that the veteran has 
not met the initial burden of presenting evidence of a well-
grounded claim for service connection, as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  As claims that are not 
well grounded do not present a question of fact or law over 
which the Board has jurisdiction, the claim for service 
connection for a skin disorder, a right hip disorder, a 
disability manifested by hand numbness, a disability 
manifested by swelling of the feet, and a right knee 
disability due to exposure to Agent Orange must be denied.  
See Epps v. Gober, supra.

In reaching this decision, the Board notes that, prior to 
April 5, 1999, VA's Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual, M21-1, Part VI, para. 7.20b, 
contained a liberal interpretation of the regulations that 
addressed the circumstances when exposure to a herbicide 
could be presumed, stating that "unless there is affirmative 
evidence to the contrary, a veteran who served on active duty 
in the Republic of Vietnam during the Vietnam era is presumed 
to have been exposed to a herbicide agent."  In a Court 
decision in McCartt v. West,  12 Vet.App. 164 (1999), 
however, it was held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C. § 1116(a) or 38 C.F.R. 
§ 3.309(e)."  Therefore, in April 1999, the aforementioned 
section of the VBA Manual M21-1 was revised to clarify that 
the presumption of herbicide exposure under 38 C.F.R. 
§ 3.307(a)(6)(iii) is applicable only when considering 
presumptive service connection for diseases specified in 
section 3.309(e).  The manual was thus brought in line with 
the statutory and regulatory provisions in this regard.  

In any case, even if the evidence were to demonstrate that 
the veteran was exposed to Agent Orange or other herbicides 
during service, as set forth above, in the absence of any 
competent evidence linking any current disability to that 
exposure, or any competent evidence reflecting that the 
veteran has one of the diseases listed in 38 C.F.R. 
§ 3.309(e), the veteran has failed to meet the threshold 
requirement of submitting a well-grounded claim for service 
connection for disability secondary to exposure to Agent 
Orange.  

Although we are aware of the veteran's sincerely held belief 
that he was exposed to Agent Orange in service, and that it 
was this exposure that caused him to develop the disabilities 
for which he seeks service connection, he has not shown that 
he is technically competent to offer a meaningful opinion on 
that question.  As indicated above, when the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  The Board does not doubt the 
sincerity of the veteran's belief in the validity of his 
contentions, but he does not meet the burden of presenting 
evidence of a well-grounded claim merely by presenting his 
own testimony because, as a lay person, he is not competent 
to offer medical opinions.  See Bostain v. West, 11 Vet.App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu, supra; Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit, supra. 


ORDER

Service connection for a skin disorder, a right hip disorder, 
a disability manifested by hand numbness, a disability 
manifested by swelling of the feet, and a right knee 
disability, claimed as due to exposure to Agent Orange, is 
denied.  


REMAND

Regarding the veteran's claim for service connection for 
PTSD, the Board observes that, when he was examined for VA 
purposes in connection with this claim in December 1994, he 
was not diagnosed to have PTSD.  Rather, the diagnoses were 
of a depressive disorder and claustrophobia.  In August 1996, 
however, the veteran apparently underwent additional 
psychological testing.  This was evidently conducted at the 
Durham VA Medical Center (VAMC).  At that time, unlike the 
results following the December 1994 examination, the veteran 
was diagnosed to have PTSD.  In March 1997, he was examined a 
third time for VA purposes.  This time, he was not diagnosed 
with PTSD.  Instead, he was diagnosed to have an anxiety 
disorder, with panic attacks.  Thereafter, the veteran 
apparently sought private psychiatric treatment, records of 
which indicate that he was again considered to have PTSD.  
Indeed, a February 1999 letter from Edwin W. Hoeper, MD., 
reflects that the veteran was described as having chronic, 
severe PTSD.

On the foregoing record, it is obvious that there are some 
medical professionals who are of the opinion that the veteran 
has PTSD, and others who are of the opinion that he does not 
have the disorder.  Of those who have apparently determined 
that the veteran does not have PTSD, however, the record does 
not reflect any agreement as to what the veteran's 
appropriate psychiatric diagnosis should be.  Under these 
circumstances, it must be concluded, for purposes of 
determining whether the veteran's claim is well grounded, 
that he does have a current diagnosis of the disability.  
Since the veteran has also described events from Vietnam that 
he believes precipitated the onset of PTSD, which are 
presumed credible for purposes of establishing a well-
grounded claim, and those records reflecting a diagnosis of 
PTSD have linked the veteran's Vietnam experiences to that 
diagnosis, it must be concluded that the veteran's claim is 
well grounded.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

Once a PTSD claim has been determined to be well grounded, 
however, it does not necessarily mean the claim will be 
granted.  The Court has emphasized,

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptom-atology and the specific claimed in-
service stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

In addition, if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f), as 
amended at 64 Fed. Reg. 32,807-808 (June 18, 1999).  If the 
veteran did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996).  Service department records 
must support, and not contradict, the veteran's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  The question of whether the veteran was 
exposed to a stressor in service is a factual one, and VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors or medical opinions based upon such accounts.  
Wood v. Derwinski, 1 Vet.App. 190 (1991), aff'd on 
reconsideration, 1 Vet.App. 406 (1991); Wilson v. Derwinski, 
2 Vet.App. 614 (1992).  In sum, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for adjudicators, and whether stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals. 

In this case, as set forth above, the veteran has been 
diagnosed to have PTSD, as a result of his Vietnam 
experiences, which events were apparently accepted as true, 
without question, by those who entered the diagnosis.  These 
Vietnam experiences included when the veteran "saw much 
grotesque death as a result of rocket fire;" an occasion 
when friends of the veteran were ambushed; and the veteran's 
experiences in a bunker while an attack was taking place 
shortly after he was assigned to his unit in Vietnam.  It 
does not appear from the current record that the RO has 
attempted to verify whether any of these events took place, 
although it was apparently confirmed that the veteran was not 
awarded a Combat Infantryman's Badge.  Before the Board 
enters its final determination in this matter, it would be 
useful to know whether the events the veteran described to 
those who consider him to have PTSD can be substantiated.  

In addition, in a separate statement submitted to the RO in 
January 1999, the veteran described other events which he 
apparently believes caused the onset of his PTSD.  These 
include his unit area being under sniper and mortar fire, 
witnessing a Vietnamese child killed by a hand grenade, 
observing the heads of Vietnamese attached to empty 
ammunition cases, observing deceased Vietnamese floating down 
a nearby canal, observing the remains of Vietnamese in and 
about the barbed wire near his company area, and being 
subjected to gas attacks.  He has also contended that he 
engaged in combat.  

As with the events described in the records on which the 
veteran was diagnosed to have PTSD, none of the foregoing 
events has been confirmed by evidence other than the 
veteran's own statements.  In this regard, however, the Board 
does note that the veteran's service personnel records show 
that he served in Vietnam as a cook and cook's helper with 
the 595th Engineer Company from February 1969 to February 
1970, and they do not reflect any awards or decorations that 
are, by themselves, indicative of the veteran's personal 
participation in combat.  Nevertheless, given that the nature 
of some of the events that the veteran has described could be 
the subject of comment in historical records of the veteran's 
unit, in particular those occasions when his unit area was 
under attack and the ambush of those individuals the veteran 
knew, an attempt should be made to verify these other events 
the veteran has claimed to have experienced.  

The Board also notes it does not appear that all of the 
records of treatment the veteran claimed to have received for 
PTSD have been associated with the claims file.  In this 
regard, it is observed that the veteran testified before the 
undersigned that he was receiving treatment for PTSD at the 
Greenville, North Carolina, Vet Center, and ongoing treatment 
from Dr. Hoeper.  These treatment records have not been 
associated with the claims file.  In addition, it is not 
clear whether all of the records of treatment the veteran 
received at VA medical facilities have been obtained.  As to 
this treatment, the veteran testified that he was seen at the 
Durham VAMC, the Winston-Salem Outpatient Clinic, and the 
Fayettville VAMC.  To ensure a complete record, any treatment 
records of PTSD from those locations should also be 
associated with the claims file.  

After the foregoing development has been accomplished, 
another examination of the veteran should also be scheduled, 
since the current diagnosis of PTSD appears to be based upon 
uncorroborated events, and there are other records which 
suggest other explanations to account for the veteran's 
psychiatric symptoms, i.e., depressive disorder, 
claustrophobia, and anxiety disorder, with panic attacks.  
Thereafter, the claim should be re-evaluated and a 
determination entered as to whether service connection for 
PTSD is warranted.  

Under the circumstances described above, this case is 
remanded to the RO for the following action:  

1.  After obtaining any necessary authorization 
from the veteran, the RO should attempt to 
obtain and associate with the claims file copies 
of the records of the veteran's treatment for 
PTSD from the Greenville, North Carolina, Vet 
Center; Edwin W. Hoeper, M.D., 2501 Wayne 
Memorial Dr., Suite A, Goldsboro, NC 26534; the 
Durham VAMC; the Fayettville VAMC; and the 
Winston-Salem Outpatient Clinic. 

2.  The RO should contact any appropriate 
agency, including the United States Armed 
Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Rd., Suite 101, 
Springfield, VA 22150-3197, to attempt to verify 
those events the veteran described as 
precipitating PTSD, and whether the veteran 
engaged in combat.  In particular, any available 
documentation should be obtained regarding the 
activities of the 595th Engineer Company between 
February 1969 and February 1970, including 
whether the area in which this unit was located 
was subjected to attack during this period 
(particularly on or about February 22, 1969) and 
whether any cooks assigned to this unit were 
casualties in an ambush that occurred during 
that period.  Moreover, if, as a result of any 
development undertaken by this Remand, it would 
be logical to contact other agencies to 
establish the occurrence of a stressful event, 
or to verify other events, that development 
should be accomplished.  

3.  Next, the RO must make a specific 
determination, based upon the complete record, 
as to whether the veteran was exposed to a 
stressor or stressors in service, and if so, the 
nature of the specific stressor or stressors.  
The RO must also specifically render a finding 
as to whether the veteran "engaged in combat 
with the enemy."  If the RO determines that the 
record establishes the existence of a stressor 
or stressors, the RO must specify what stressor 
or stressors in service it has determined are 
established by the record.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.  

4.  Upon completion of the above, the veteran 
should be afforded a VA psychiatric examination.  
The purpose of this examination will be to 
determine whether the complete record supports a 
clear diagnosis of PTSD.  If the veteran is 
found to have PTSD, the examiner should express 
an opinion for the record on whether the 
veteran's claimed stressors from his military 
service are etiologically related to any current 
PTSD.  The examining physician should 
specifically identify which stressors are linked 
to any diagnosed PTSD, with reference to the 
stressor(s) determined by the RO to be 
established by the record.  All tests deemed 
necessary by the examiner must be conducted and 
the clinical findings and reasoning which form 
the basis of the opinions requested should be 
clearly set forth.  In the event the examiner 
finds that the veteran does not have PTSD, he or 
she should reconcile that conclusion with that 
of other physicians who may have differed with 
it.  The claims folder and a copy of this Remand 
must be made available to the examiner prior to 
the examination in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  A notation to the 
effect that this record review took place should 
be included in the examination report.  

5.  Next, the RO should review the evidence of 
record, and then readjudicate its determination 
regarding the veteran's attempt to establish 
service connection for PTSD.  If this claim 
continues to be denied, the RO should furnish 
the veteran, and his representative, a 
supplemental statement of the case, which 
addresses all the evidence added to the record 
since the November 1998 supplemental statement 
of the case was issued.  They should then be 
given an opportunity to respond before the case 
is returned to the Board.  

By this Remand, the Board intimates no opinion as to the 
ultimate outcome of this case, and although the veteran need 
take no action unless otherwise notified, he may furnish 
additional evidence and argument while the case is in Remand 
status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

